ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                        )
                                                   )
Northrop Grumman Corporation                       ) ASBCA No. 61775
                                                   )
Under Contract No. FA8620-13-D-3014 et al.         )

APPEARANCES FOR THE APPELLANT:                        James A. Tucker, Esq.
                                                      David A. Churchill, Esq.
                                                      Daniel E. Chudd, Esq.
                                                       Morrison & Foerster LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Robert L. Duecaster, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                   OPINION BY ADMINISTRATIVE JUDGE PROUTY

       In our decision dated October 7, 2020, we sustained the appeal in whole and
remanded it to the parties to calculate quantum. See Northrop Grumman Corp., ASBCA
No. 61775, 20-1 BCA ¶ 37,712 at 183,604. The parties have subsequently come to an
agreement upon the proper figure for the award in this appeal and submitted a joint
stipulation to the Board requesting the entry of judgment in that agreed-upon amount.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of
$68,511,032.45. This amount is inclusive of Contract Disputes Act interest if payment is
made within 30 days of the entry of this judgment. If payment is not made within that
time, interest shall be paid on any amount still owing, up to $61,841,597.45, ∗ pursuant to


∗
    We cap the amount of the judgment upon which interest may be paid at $61,841,597.45
        because that is the amount that the parties have stipulated is the “principal”
        amount of the claim, with the balance of the $68,511,032.45 judgment being
        already-incurred Contract Disputes Act interest, which is not subject to further
        interest. Although the parties’ stipulation was somewhat ambiguous on this
        matter, their joint motion for entry of judgment (which this judgment reflects) was
        not, and we presume that the parties intended a judgment which is statutorily
        permissible.
41 U.S.C. § 7109 from February 28, 2021 until date of payment.

      Dated: April 16, 2021



                                                 J. REID PROUTY
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


I concur                                         I concur



RICHARD SHACKLEFORD                              DAVID D’ALESSANDRIS
Administrative Judge                             Administrative Judge
Acting Chairman                                  Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals

     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61775, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board’s Charter.

      Dated: April 16, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2